Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant’s arguments regarding Election of Claims 1, 3-5, 9, 11, 13, 15 and 17 (Invention I) with traverse, in the reply filed on 09/15/2022 have been fully considered and are persuasive.
The restriction of Claims 2, 6-8, 10, 12, 14, 16 and 18 have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furuse Akio (JP 2000121486 A), hereinafter ‘Furuse’, in view of Ryo Fukuda (JP4112340B2 ), hereinafter ‘Fukuda’. 

With regards to Claim 1, Furuse discloses a gas leak sensing device comprising: a constant flow rate control valve that controls the supply of gas of a constant flow rate (Since the air having the positive pressure is stored in the tank 17, a state in which the air flows at a constant flow rate for a relatively long time is maintained. After controlling the control valves 5A and 5B to be open for a certain period of time, at timing t4, the control valves 5A and 5B iss controlled to a closed state, p.11); and a differential pressure sensor that detects a differential pressure between the master-side gas circuit and the workpiece-side gas circuit (If the work 8 has a slight leak, a pressure difference occurs between the work capsule 6A and the master capsule 6B with the passage of time, and the differential pressure detector 7 outputs an electric signal corresponding to the differential pressure, p.10-11); a pressurization control valve that controls the supply of gas at a test pressure (The re-pressurizing passage 18 is added to the leak inspection device shown in FIG. Therefore, after the end of the large leak test, the three-way solenoid valve 19 is brought into a conduction state between AB and the control valves 4A, 4B is controlled to a conductive state, so that the pressure P Positive pressure with the work capsule 6A and master capsule 6B and a micro leak test can be performed under the condition of pressure P, p.15); a master-side gas circuit to be connected with a master; a workpiece-side gas circuit to be connected with a workpiece (Fig.1 shows master-side gas circuit 3B is connected with Master capsule 6B and a workpiece-side gas circuit 3A is connected with a workpiece capsule 6A, added by examiner); a supply-side gas circuit connected with the constant flow rate control valve and the pressurization control valve (Fig.3 shows supply source 16 is connected with constant flow rate control valve 5A and 5B and the pressurization control valve 19, added by examiner); an equal pressure valve that performs opening and closing between the supply-side gas circuit and the master-side gas circuit and opening and closing between the supply-side gas circuit and the workpiece-side gas circuit (Fig.3 shows valve 4B performs opening and closing between the supply-side gas circuit and the master-side gas circuit and opening and valve 4A performs closing between the supply-side gas circuit and the workpiece-side gas circuit, added by examiner).
However, Furuse does not specifically disclose an exhaust valve that performs only opening and closing between the workpiece-side gas circuit and outside; a test pressure sensor that detects a pressure in the supply-side gas circuit.
Fukuda discloses an exhaust valve that performs only opening and closing between the workpiece-side gas circuit and outside (Further, one end of the exhaust passage 14 is connected to the work side branch passage 12a, and the other end is connected to the exhaust port P2. The exhaust passage 14 is provided with an exhaust valve V2 composed of a normally open air pressure two-way valve [0022]) ; a test pressure sensor that detects a pressure in the supply-side gas circuit (Fig.1 shows a pressure sensor S1 detecting pressure in the supply side gas circuit 11, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Furuse, in view of Fukuda, to implement an exhaust valve that performs only opening and closing between the workpiece-side gas circuit and outside to exhaust the pressurized gas on the downstream side of supply valve (As a result, the pressurized air on the downstream side of the supply valve V1 is exhausted through the exhaust port P2 [0035], Fukuda) and implement a test pressure sensor for the control circuit to perform various valve control functions (The microcomputer 18 controls the supply valve V1 and the pilot valves V6 to V8, and performs various calculations based on signals from the sensors S1, S2, and S3 [0026], Fukuda).


With regards to Claim 2, Furuse in view of Fukuda, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 4, Furuse in view of Fukuda, discloses the claimed invention as discussed in Claim 1.
However, Furuse does not specifically disclose the exhaust valve is a normally open air-operated valve.
Fukuda discloses the exhaust valve is a normally open air-operated valve (The exhaust passage 14 is provided with an exhaust valve V2 composed of a normally open air pressure two-way valve [0022]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Furuse, in view of Fukuda, to implement a normally open air-operated valve exhaust valve to enable quick venting of exhaust gas.


With regards to Claim 7, Furuse in view of Fukuda, discloses the claimed limitations as discussed in Claims 2 and 4.


Claims 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuse, in view of Fukuda, and in further view of Suzuki et al. (WO 2014184895 A1), hereinafter ‘Suzuki’. 

With regards to Claim 3, Furuse in view of Fukuda, discloses the claimed invention as discussed in Claim 1.
However, Furuse does not specifically disclose a sonic nozzle is used for supplying the gas of the constant flow rate.
Suzuki discloses a sonic nozzle is used for supplying the gas of the constant flow rate (The manifold unit 200 includes control valves 50 and 60, critical nozzles 9W and 9M, p.7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Furuse in view of Fukuda, and in further view of Suzuki, to implement sonic nozzle as known in the art for supplying gas at constant flow rate despite the changes at test pressure (Even when the secondary pressure (test pressure) changes, the flow velocity of the gas at the throttle is used as a constant flow nozzle by utilizing the property that it keeps constant without exceeding the speed of sound, p.3, Suzuki).


With regards to Claim 5, Furuse in view of Fukuda, discloses the claimed invention as discussed in Claim 1.
However, Furuse does not specifically disclose the equal pressure valve is a normally closed air-operated valve.
Suzuki discloses the equal pressure valve is a normally closed (The operation principle of the constant flow type leak tester of FIG. 3 is basically the same as that of the leak tester of FIG. 1, and the normally closed two-way control valves 5′W and 5′M are closed, p.8).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Furuse in view of Fukuda, and in further view of Suzuki, to implement a normally closed air-operated valve to prevent unwanted flow through the valve and enable emergency safety feature as known in the art.


With regards to Claim 6, Furuse in view of Fukuda, and in further view of Suzuki, discloses the claimed limitations as discussed in Claims 2 and 3.


With regards to Claim 8, Furuse in view of Fukuda, and in further view of Suzuki, discloses the claimed limitations as discussed in Claims 5 and 7.

Allowable Subject Matter

Claims 9 - 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 103, set forth in this Office action.
With regards to Claim 9 (similarly Claim 10, 11, and 12), Furuse, Suzuki and Fukuda either singularly or in combination, fail to anticipate or render obvious
- a setting method wherein non-defective workpiece is connected to the workpiece-side gas circuit, with the equal pressure valve opens and the exhaust valve closed, an equivalent internal volume is determined as a large leak reference volume by a pressure that is detected by the test pressure sensor when gas is supplied by opening the constant flow rate control valve for a first predetermined time, and based on the equivalent internal volume, an equivalent internal volume of the workpiece-side gas circuit with the non-defective workpiece connected thereto is determined as a workpiece-side reference volume, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863